          Case 3:15-cv-04463-CRB Document 101 Filed 03/04/21 Page 1 of 5


     MARK J. GERAGOS (SBN: 108325)
1
     mark@geragos.com
2    SETARA QASSIM (SBN: 283552)
     qassim@geragos.com
3    GERAGOS & GERAGOS
     644 South Figueroa Street
4
     Los Angeles, CA 90017
5    Telephone: (213) 625-3900
     Facsimile: (213) 232-3255
6
7    Attorneys for Plaintiff Yousef Khraibut

8
                                       UNITED STATES DISTRICT COURT
9
10                                    NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN FRANCISCO DIVISION
12
13    YOUSEF KHRAIBUT,                                  CASE NO. 3:15-cv-04463-CRB

14                      Plaintiff,                      DECLARATION OF MARK J.
                                                        GERAGOS IN SUPPORT OF
15                      v.                              PLAINTIFF’S SUPPLEMENTAL BRIEF
16                                                      IN RESPONSE TO COURT’S ORDER
      GURBAKSH CHAHAL, et al.,                          (DKT. 98)
17
                        Defendants.
18
19
20
21
22
23
24
25
26
27
28


                                                    1
     Declaration of Mark J. Geragos                                       Case No. 3:15-cv-04463-CRB
          Case 3:15-cv-04463-CRB Document 101 Filed 03/04/21 Page 2 of 5



1            I, Mark J. Geragos, declare as follows:
2            1.       I am an attorney-at-law, licensed to practice before all courts in the State of California,
3    and I am the Principal at Geragos & Geragos., attorneys for Plaintiff Yousef Khraibut in the above-
4    captioned case.
5            2.       Pursuant to this Court’s Order (Dkt. 98), attached as Exhibit A is a true and correct
6    copy of my firm’s billing record for this matter.
7
8            I declare under penalty of perjury, under the laws of the United States, that the foregoing is
9    true and correct. Executed on March 4, 2021, at San Francisco, California
10
11
                                                     s/ Mark J. Geragos
12
                                                     Mark J. Geragos (CA SBN: 108325)
13                                                   mark@geragos.com

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                          2
     Declaration of Mark J. Geragos                                                  Case No. 3:15-cv-04463-CRB
Case 3:15-cv-04463-CRB Document 101 Filed 03/04/21 Page 3 of 5




                EXHIBIT A
                  Case 3:15-cv-04463-CRB Document 101 Filed 03/04/21 Page 4 of 5



CLIENT NAME TIMEKEEPERACTIVITY NAMDATE                         TIME SPENT (hours)HOURLY RATDESCRIPTION
                                                                                              Email correspondence with co-counsel re: Mediation,
Yousef Khraibut Mark Geragos      Attorney Time     5/4/2017                 0.5    $1,750.00 possible arbitration
Yousef Khraibut Mark Geragos      Attorney Time    5/23/2017                   1    $1,750.00 Reviewed links re: Chahal’s claims against Radium One
Yousef Khraibut Mark Geragos      Attorney Time    5/31/2017                   1    $1,750.00 Review Mediation Hearing Documents
                                                                                              Email correspondence with co- counsel re: new law suit
Yousef Khraibut Mark Geragos      Attorney Time    6/21/2017                 0.5    $1,750.00 filed against Chahal
Yousef Khraibut Mark Geragos      Attorney Time     7/4/2017                0.25    $1,750.00 Email correspondence with co-counsel re: ADR Services
Yousef Khraibut Mark Geragos      Attorney Time    7/24/2017                 0.5    $1,750.00 Email correspondence with co-counsel
                                                                                              Email correspondence with co-counsel, Call with HD
Yousef Khraibut Mark Geragos      Attorney Time    8/14/2017                   1    $1,750.00 about seeking sanctions
Yousef Khraibut Mark Geragos      Attorney Time    8/18/2017                0.25    $1,750.00 Email correspondence with co-counsel
Yousef Khraibut Mark Geragos      Attorney Time    8/28/2017                   1    $1,750.00 review of discovery documents
                                                                                              Email correspondecne with co - cousnel, Review of Draft
Yousef Khraibut Mark Geragos      Attorney Time    8/29/2017                 0.5    $1,750.00 of Statements of Disputed issues and Claims
Yousef Khraibut Mark Geragos      Attorney Time    9/12/2017                   2    $1,750.00 review discovery documents; email correspondence with
                                                                                              Email Correspondence with client, co-counsel re addition
Yousef Khraibut   Mark Geragos    Attorney Time    9/18/2017                 0.5    $1,750.00 to case
Yousef Khraibut   Ben Meiselas    Attorney Time    10/3/2017                 0.5      $850.00 participate in Arbitration Management Conference Call
Yousef Khraibut   Mark Geragos    Attorney Time    10/3/2017                 0.5    $1,750.00 Email Correspondence with HD re case issues/status
Yousef Khraibut   Mark Geragos    Attorney Time    10/3/2017                0.25    $1,750.00 Email correspondence with co-cousel re: new dates
Yousef Khraibut   Mark Geragos    Attorney Time   10/12/2017                 0.5    $1,750.00 Email correspondence with co-counsel re: Deposition
Yousef Khraibut   Mark Geragos    Attorney Time   10/23/2017                0.25    $1,750.00 Email Correspondence with HD re client deposition
                                                                                              Email correspondence with co-counsel re: Depostions ,
Yousef Khraibut Mark Geragos      Attorney Time    11/6/2017                 1.5    $1,750.00 Reviewed deposition transcripts and exhibits
Yousef Khraibut Mark Geragos      Attorney Time    11/7/2017                 0.5    $1,750.00 Call with HD re Arbitration matter
                                                                                              Review Respondent's Opening Arbitration Brief, Proposed
Yousef Khraibut Mark Geragos      Attorney Time   11/10/2017                   1    $1,750.00
                                                                                              witness list and proposed exhibits list
Yousef Khraibut Mark Geragos      Attorney Time   11/10/2017                 1.5    $1,750.00 Review Arbitration Brief
Yousef Khraibut Mark Geragos      Attorney Time   11/13/2017                   2    $1,750.00 Review Transcripts, exhibits, and videos of depositions
                                                                                              Participate in Telephonic Arbitration Management
Yousef Khraibut Mark Geragos      Attorney Time   11/16/2017                   1    $1,750.00
                                                                                              Conference
Yousef Khraibut Mark Geragos      Attorney Time   11/17/2017                0.75    $1,750.00 Call with HD re case status/review
                                                                                              Email correspondence with opposing counsel re:
Yousef Khraibut   Mark Geragos    Attorney Time   12/16/2017                 0.5    $1,750.00 Deposition of Nikhil Sharma
Yousef Khraibut   Mark Geragos    Attorney Time   12/18/2017                   1    $1,750.00 Email correspondence with co-counsel, call with HD
Yousef Khraibut   David Gammill   Attorney Time     1/8/2018                5.15      $650.00 File review
Yousef Khraibut   David Gammill   Attorney Time    1/14/2018                 2.5      $650.00 Review Motions In Limine
Yousef Khraibut   David Gammill   Attorney Time    1/15/2018                   8      $650.00 File review for Arbitration
Yousef Khraibut   David Gammill   Attorney Time    1/16/2018                6.15      $650.00 Prepare for Arbitration
Yousef Khraibut   David Gammill   Attorney Time    1/17/2018                2.85      $650.00 Prepare for Arbitration
Yousef Khraibut   David Gammill   Attorney Time    1/18/2018                  10      $650.00 Continue Preparing for Arbitration
Yousef Khraibut   David Gammill   Attorney Time    1/19/2018                   8      $650.00 Prepare for Arbitration
                                                                                              Email correspondence with DG/co-counsel; review of case
Yousef Khraibut Mark Geragos      Attorney Time    1/19/2018                   1    $1,750.00
                                                                                              file
Yousef Khraibut David Gammill Attorney Time        1/20/2018                   3      $650.00 Prepare for Arbitration
                                                                                              Abribtration prep. meet with client. meet with co counsel.
Yousef Khraibut David Gammill Attorney Time        1/21/2018                   8      $650.00
                                                                                              (Travel time)
Yousef Khraibut David Gammill Attorney Time        1/22/2018                  11      $650.00 Arbitration
Yousef Khraibut David Gammill Attorney Time        1/23/2018                   3      $650.00 Travel (return)
                                                                                              Email correspondence with client and co-counsel re
Yousef Khraibut Mark Geragos      Attorney Time     2/9/2018                   1    $1,750.00 Arbitrator's order re Arbitrability

Yousef Khraibut Mark Geragos      Attorney Time    2/21/2018                    0.5     $1,750.00 Call with opposing counsel

Yousef Khraibut Mark Geragos Attorney Time         2/28/2018                   0.25     $1,750.00 Email correspondence with co-counsel re: Proposed Order
Yousef Khraibut David Gammill Attorney Time         3/5/2018                    0.5       $650.00 Call with opposing counsel
                                                                                                  Email correspondence with co-counsel re: Administrative
Yousef Khraibut Mark Geragos      Attorney Time    3/12/2018                   0.25     $1,750.00 Motion
                                                                                                  Discussion with client/co-counsel re arbitration; review
Yousef Khraibut Mark Geragos      Attorney Time    3/21/2018                      1     $1,750.00 Order on Administrative Motion

                                                                                                  Email correspondence with client, co-counsel; review of
Yousef Khraibut Mark Geragos      Attorney Time    3/29/2018                      1     $1,750.00
                                                                                                  case file
Yousef Khraibut David Gammill Attorney Time         4/3/2018                   0.85       $650.00 Discuss mediation with def counsel
                                                                                                  Review of case law and case file; email correspondence
Yousef Khraibut Mark Geragos      Attorney Time    4/26/2018                      2     $1,750.00 with client and co-counsel

Yousef Khraibut Mark Geragos Attorney Time          5/7/2018                   0.25     $1,750.00 Email correspondence with co-counsel re: FBI
Yousef Khraibut David Gammill Attorney Time         5/8/2018                   0.75      $650.00 Discussion re strategy with client
                  Case 3:15-cv-04463-CRB Document 101 Filed 03/04/21 Page 5 of 5



Yousef Khraibut   David Gammill   Attorney Time   5/18/2018   0.25     $650.00   Email and calling opposing counsel
Yousef Khraibut   Mark Geragos    Attorney Time   6/27/2018    0.5   $1,750.00   Reveiw of ECF Doc 51
Yousef Khraibut   Mark Geragos    Attorney Time    8/3/2018   0.75   $1,750.00   Email correspondence with client, co-counsel
Yousef Khraibut   Mark Geragos    Attorney Time    9/5/2018   0.25   $1,750.00   Email correspondence with co-counsel
